Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Rooney, J.), rendered November 21, 2005, convicting him of grand larceny in the fourth degree and criminal possession of stolen property in the fourth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress his statement to law enforcement officials and physical evidence.
Ordered that the judgment is affirmed.
The defendant’s claim that the police lacked reasonable suspicion to detain him is without merit. The defendant, inter alia, essentially matched the description of the perpetrator given to the police officer by a witness at the crime scene who also assisted the police officer in a canvas of the area where the perpetrator was last seen riding a mountain bicycle. Within minutes of the crime, and within 8 to 10 blocks from the crime scene, the police officer observed the defendant on a mountain bicycle with a shopping bag into which, according to the witness’s statement to the police officer, the defendant had placed the purse stolen from the complainant. Given the circumstances of this case, the police had reasonable suspicion to briefly detain the defendant (see People v Armsworth, 27 AD3d 571 [2006]; People v Day, 8 AD3d 495 [2004]; People v Vaughan, 293 AD2d 693 [2002]; People v Moore, 288 AD2d 400 [2001]). Accordingly, suppression of the defendant’s statement and certain physical evidence was properly denied.
*970The defendant’s remaining contentions are without merit. Rivera, J.P., Krausman, Florio and Dillon, JJ., concur.